
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.48


GRAPHIC [g1009775.jpg]  
3096 Hamilton Blvd    •    S. Plainfield, New Jersey 07080    •    908 424-2653
Larry Mercer
President
Northeastern Division    

February 15, 1996

Ms. Annette M. Verschuren
71 Front Street East, Suite 615
Toronto, Ontario M5E1T9

Dear Annette:

        Home Depot Canada, a Canadian Partnership, ("the Company") is please to
submit you the following offer:

        The Company agrees to employ you commencing on March 11, 1996, in the
position of President—The Home Depot Canada, reporting directly to me. Your base
annual salary, during the first year of your employment, shall be $220,000 (CD$)
payable in equal bi-weekly instalments. Your first salary review will be held
during April of 1997. Salary reviews will be held annually thereafter.

        In addition to your base salary, you will participate in the incentive
plans of the Company applicable to executives at your level. You are eligible to
participate in the "Home Office Management Bonus Program", which provides a
bonus of up to 50% of your base salary, half of which (25%) is based on the
annual attainment of planned sales and return on assets for the Canadian
operations, one quarter of which (12.5%) is based on the annual attainment of
planned sales and return on assets for The Home Depot, Inc. and the last quarter
(12.5%) is based on a subjective evaluation of your performance. For 1996 only,
we will guarantee the discretionary portion (12.5%).

        At the next meeting of The Home Depot, Inc. Stock Option Committee
following the commencement of your employment, you will receive a grant of
50,000 non-qualified stock options to purchase shares, such options are
exercisable in accordance with the 1991 Omnibus Stock Options Plan, a copy of
which is enclosed for your information. It has been our practice to grant
non-qualified stock options with 25% of the total number of shares subject to a
grant becoming exercisable on the second, third, fourth and fifth anniversaries
of the grant date. Expiration of all stock options will be the earlier of
10 years from the grant date or termination of employment.

        In addition to the above stock option grants, you will be eligible to
participate in The Home Depot Employee Stock Purchase Plan. This plan affords
you the opportunity to purchase Home Depot stock at a 15% discount through
payroll deductions. See the enclosed brochure for a detailed explanation of the
plan.

        The Home Depot offers an extensive benefits program for our associates
and their dependents. The insurance coverages begin when you start to work for
the Company. After one year of service, you are also eligible to participate in
The Home Depot (Canada) Retirement Plan. For full details on your various
benefits, you should review our benefits summary which is enclosed. In addition
to the standard package for associates, as an officer of the Company you will
receive an additional $250,000 (US$) of death benefit only life insurance. Also,
you will be included in the Executive Medical Reimbursement Bonus Plan. Under
this plan you will receive 100% reimbursement for eligible charges not covered
under the standard medical and dental plans. The annual maximum of this plan is
$10,000 (US$).

--------------------------------------------------------------------------------



        You agree that you shall not, without the prior express written consent
of an executive officer of the Company, engage in or have any financial or other
interest in, or render any service in any capacity to any competitor or supplier
of the Company, it being understood that you shall not be restricted from owning
securities of corporations listed on a national securities exchange or regularly
traded by national securities dealers, provided that such investment does not
exceed 1% of the market value of the outstanding securities of such corporation.
The provisions of this paragraph shall apply to you and your immediate family.
In addition, you have stated that you have not agreed to or are subject to any
covenant not to compete with any prior employer.

        You agree not to disclose, either during the period of your employment
with Home Depot or, anytime thereafter, any secret or confidential information
of which you may become aware in the course of your employment, relating to Home
Depot. This paragraph shall survive the termination of this Agreement and your
employment hereunder.

        This agreement and your employment may be terminated at any time for
cause. Upon termination for cause, Home Depot shall have no further obligations
to you. Your employment may be terminated at any time without cause by Home
Depot providing you pay in lieu of notice of six months plus one month's pay for
each year of service, with a cap of one year's pay. You agree and understand
that if Home Depot terminated your employment without cause, you shall have no
entitlement other than the payment set out above.

        If any provision of this Agreement is invalid or unenforceable, the
invalidity or unenforceability of such provision shall not affect the
enforceability of the remaining provisions of this Agreement. This Agreement
shall be construed and interpreted in accordance with the laws of the Province
of Ontario.

        If you accept this offer of employment and the terms and conditions
described above, please sign the form of acknowledgement below and return it to
me on or before February 26, 1996.

        We are pleased to welcome you to The Home Depot family.

Yours very truly,    
/s/ Larry Mercer

--------------------------------------------------------------------------------

Larry Mercer
Executive Vice President
 
 

pc:Arthur Blank
Steve Messana
Irv Becker

        I have been give a copy of this letter and brochures and benefit plans
referenced herein. I have read and understood them and hereby accept the terms
and conditions of employment and agree that they are fair and reasonable. I have
been offered an opportunity to seek independent legal advise and have done so or
have not done so of my own volition. I acknowledge that this constitutes my
entire agreement with Home Depot.

/s/ Annette M. Verschuren

--------------------------------------------------------------------------------

Name   April 26/96

--------------------------------------------------------------------------------

Date

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.48

